Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 45-47 are objected to because of the following informalities:  claim 45 was listed in the original claim set 6/12/2018 with dependency to claim 25, however in amended claim set from 8/10/2021 it is listed as original, not amended, with dependency to claim 1, examiner believes this may have been an error in swapping dependency but examined the claim set 8/10/2021, with claim 45 (and 46, 47) depending on claim 1.  Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 12, 21, 27, 45, 94, 95, 96, 99, and 113 are rejected under 35 U.S.C. 103 as being unpatentable over Pressler (US-20100114263-A1) in view of Kurono et al. (US20080221488A1). 
	Regarding claim 1, Pressler teaches a garment (Abstract, phototherapy garment) comprising: a fabric base layer having at least 8% stretch in the grain and cross grain direction of the fabric base layer ([0026] a shell 11, Fig 1, made of a stretchable material, such as polyester or spandex that is form fitting and stretchable; examiner notes that the polyester or spandex that is stretchable and form fitting necessarily meets the limitation for “having at least 8% stretch”; for reference to known fabrics see US patent, Lui et al. (US 20160122907 A1), reference para [0004] describes the suitability of spandex for 
Pressler does not teach wherein the at least one side-emitting optical fiber is bent over itself and has only two optical fiber tail sections that extend from each fiber zone to eventually connect with the light source.
Kurono teaches an optical fiber sensor integrated into a garment/fabric (title) wherein the at least one optic fiber is bent over itself [0131]-[0135] [0162]-[0163] (Figs: 1, 8, 19; a plurality of bends in a fiber integrated with a fabric allow a zone to be fully filled by a single fiber) and has only two optical fiber tail sections that extend from each fiber zone to eventually connect with the light source [0162]-[0166] (Figs: 1,19, an optic fiber with bends in a fabric/garment, only has two tail that exit the fabric to 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Pressler to make use of a single fiber cable bent over itself in a zone on the garment with only two tails exiting the zone as taught by Kurono because this configuration allows for a less fibers to be used in a garment (benefits include lower number of components and cost saving). Further, examiner considers that this modification comprises a simple substitution of one known element (Pressler’s non-bent fibers Fig 4, which have one end of fiber connecting to the light source) for another (Kurono’s fibers which bend over themselves to fill an area and have two tails leading out of the area) to obtain predictable results (the bent fibers of Kurono allow for less fibers to be used in the system and only two tails extend from the area to the desired connections).
	Regarding claim 94, Pressler teaches a garment (Abstract, phototherapy garment) comprising a fabric base layer ([0026] a shell 11, Fig 1, made of a stretchable material, such as polyester or spandex) and at least one side-emitting optical fiber retained to or integrated with the fabric base layer ([0035] a cross-woven side-glow fiber; fiber is integrated into the fabric base/cross woven), the fabric base layer is configured to conform to the person's skin when wearing the garment and the fabric base layer retains the at least one side-emitting optical fiber adjacent to or in contact with the person's skin when wearing the garment ([0026] a form fitting body suit, constructed from a stretchable fabric is taught, [0031] the body suit fits snugly), and the at least one light-emitting zone is adjustable when the person is wearing the garment to modify a position of the at least one light-emitting zone with respect to the targeted body area of the person wearing the garment and maintain contact with the person's skin while the person wearing the garment is moving ([0031] the suit is snugly fit and has adjustable fasteners to adjust the fit to the body size to maintain the fit to the targeted area; [0026] the suit shell is 
Pressler does not teach wherein the at least one side-emitting optical fiber is bent over itself and has only two optical fiber tail sections that extend from each fiber zone to eventually connect with the light source.
Kurono teaches an optical fiber sensor integrated into a garment/fabric (title) wherein the at least one optic fiber is bent over itself [0131]-[0135] [0162]-[0163] (Figs: 1, 8, 19; a plurality of bends in a fiber integrated with a fabric allow a zone to be fully filled by a single fiber) and has only two optical fiber tail sections that extend from each fiber zone to eventually connect with the light source [0162]-[0166] (Figs: 1,19, an optic fiber with bends in a fabric/garment, only has two tail that exit the fabric to connect, in Kurono only one end connects to the light source and the other to a receiver, however one of ordinary skill would recognize that either end may be connected to a light source to propagate light along a fiber). 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Pressler to make use of a single fiber cable bent over itself in a zone on the garment with only two tails exiting the zone as taught by Kurono because this configuration allows for a less fibers to be used in a garment (benefits include lower number of components and cost saving). Further, examiner considers that this modification comprises a simple substitution of one known element (Pressler’s non-bent fibers Fig 4, which have one end of fiber connecting to the light source) for another (Kurono’s fibers which bend over themselves to fill an area and have two tails leading out of the area) to obtain predictable results (the bent fibers of Kurono allow for less fibers to be used in the system and only two tails extend from the area to the desired connections).

	Regarding claims 3, and 96, Pressler in view of Kurono teaches a garment substantially as claimed in claims 1, and 94. Pressler further teaches a garment wherein the fabric base layer includes an elastic fiber having at least 99% recovery from 30% stretch ([0026] a shell 11, Fig 1, made of a stretchable material, such as polyester or spandex, shell is form fitting and stretchable; examiner notes that polyester or spandex for a stretchable, form fitting garment necessarily meets the limitation for “having at least 30% stretch”; for reference to known fabrics see US patent, Lui et al. (US 20160122907 A1), reference para [0004] describes the suitability of spandex for elastic/stretchable applications, see Table 4 examples 7 and 8, and paras [0109] and [0110] for reference to a woven spandex stretchable material, and table 6 examples 9 and 11 for reference to a knit spandex stretchable material with the stretch an recovery properties, different polyester and spandex fabrics will meet the limitation as 
	Regarding claim 6, and 99, Pressler in view of Kurono teaches a garment of claims 1, and 94. Further, Pressler teaches wherein the at least one side-emitting optical fiber is retained to or integrated with the base layer to provide the garment with a double or multiple layer construction in the at least one light-emitting zone (Fig 3, [0026] a multiple layered garment is disclosed; the multiple layers include the treatment zone).
	Regarding claim 12, Pressler in view of Kurono teaches a garment substantially as claimed in claim 1. Further, Pressler teaches a garment wherein the fabric base layer is configured to conform to the person's skin when wearing the garment and the fabric base layer retains the at least one side-emitting optical fiber adjacent to or in contact with the person's skin when wearing the garment ([0026] a form fitting body suit, constructed from a stretchable fabric is taught, [0031] the body suit fits snugly), and the at least one light-emitting zone is adjustable when the person is wearing the garment to modify a position of the at least one light-emitting zone with respect to the targeted body area of the person wearing the garment and maintain contact with the person's skin while the person wearing the garment is moving ([0031] the suit is snugly fit and has adjustable fasteners to adjust the fit to the body size to maintain the fit to the targeted area; [0026] the suit shell is polyester/spandex, this material maintains the adjustability and contact features as outlined in the instant applications specification para [0034] where it is the elastic fabric that conforms to the skin that allows for maintaining contact when the user is moving and adjustability).
	Regarding claims 21, 45, and 113, Pressler in view of Kurono teaches a garment substantially as claimed in claim 1, and 94. Further, Pressler teaches a garment wherein the fabric base layer is a knit 
	Regarding claim 27, Pressler in view of Kurono teaches a garment substantially as claimed in claim 1. Pressler further teaches a garment wherein the fabric base layer includes an elastic fiber having at least 99% recovery from 30% stretch ([0026] a shell 11, Fig 1, made of a stretchable material, such as polyester or spandex, shell is form fitting and stretchable; examiner notes that polyester or spandex for a stretchable, form fitting garment necessarily meets the limitation for “having at least 30% stretch”; for reference to known fabrics see US patent, Lui et al. (US 20160122907 A1), reference para [0004] describes the suitability of spandex for elastic/stretchable applications, see Table 4 examples 7 and 8, and paras [0109] and [0110] for reference to a woven spandex stretchable material, and table 6 examples 9 and 11 for reference to a knit spandex stretchable material with the stretch an recovery properties, different polyester and spandex fabrics will meet the limitation as claimed; Examiner notes that it has been found by the courts that one of basic skill in the art would be able to make an obvious design choice on the suitability of a material for a desire application; in this case the stretchable polyester or spandex fabric can be chosen from known materials with a suitable stretch threshold, either woven or knitted, for the base layer).
Claims 4, 5, 7, 8, 16, 24, 25, 26, 28-32, 36, 40, 73, 97, 98, 100, 101, 108, and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Pressler (US-20100114263-A1) in view of Kurono (US20080221488A1) as applied to claim 1, 25, and 94 above, and further in view of Rogers (US 20070288071 A1).
Regarding claim 25, Pressler teaches a garment (Abstract, phototherapy garment) comprising: a fabric base layer having at least 8% stretch in the grain and cross grain direction of the fabric base layer ([0026] a shell 11, Fig 1, made of a stretchable material, such as polyester or spandex that is form fitting and stretchable; examiner notes that the polyester or spandex that is stretchable and form fitting necessarily meets the limitation for “having at least 8% stretch”; for reference to known fabrics see US patent, Lui et al. (US 20160122907 A1), reference para [0004] describes the suitability of spandex for elastic/stretchable applications, see Table 4 examples 7 and 8, and paras [0109] and [0110] for reference to a woven spandex stretchable material, and table 6 examples 9 and 11 for reference to a knit spandex stretchable material; as can be seen in Lui, different polyester and spandex fabrics will meet the limitation as claimed; Examiner notes that it has been found by the courts that one of basic skill in the art would be able to make an obvious design choice on the suitability of a material for a desire application; in this case the stretchable polyester or spandex fabric can be chosen from known materials with a suitable stretch threshold, either woven or knitted, for the base layer), and at least one side-emitting optical fiber ([0035] a cross-woven side-glow fiber) retained to or integrated with the fabric base layer (fiber is integrated into the fabric base/cross woven), the at least one side-emitting optical fiber being located in at least one light-emitting zone to be located over a targeted body area of the person wearing the garment ([0011]- [0012] the garment is a bodysuit designed to treat a targeted area comprising most of a child’s body, open areas comprises non-target areas that may be left exposed), wherein the at least one side-emitting optical fiber is configured to receive light from a light source and in the at least one light-emitting zone is configured to project light having a therapeutic wavelength toward the targeted body area ([0033] Fig 4, a base unit 20 contains LED sources 14 coupled to the optical fibers 31, the LEDs produce a wavelength for therapeutic treatment of bilirubin in the blood).Further Pressler teaches the limitation of claim 25 in which the base layer is a knitted fabric base layer (Pressler teaches a base material of spandex or polyester; [0026] a shell 11, Fig 1, shell is form 
	Pressler does not teach wherein the base layer at least partially surrounds the at least one light-emitting zone to provide the garment with at least one non- illuminated zone where the at least one light-emitting zone is not located or wherein the at least one side-emitting optical fiber is bent over itself and has only two optical fiber tail sections that extend from each fiber zone to eventually connect with the light source.
Rogers teaches a garment wherein the base layer at least partially surrounds the at least one light-emitting zone to provide the garment with at least one non- illuminated zone where the at least one light-emitting zone is not located (Rogers teaches several embodiments of garments where the illuminated zone is surrounded by a non-illuminated zone, [0034]  [0038] light applicator is built into a clothing/ garment that serves as a base layer; [0034] Fig 5, fiber optic cloth 102 is an illuminated zone surrounded by parts of the garment, in this case a brassiere 202 that is non-illuminated; [0040] Fig 6, light applicators 242 are surrounded by areas where no light therapy is delivered). 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the phototherapy garment of Pressler with the surrounding non-illuminated zones of Rogers because this modification may allow for a treatment to deliver targeted therapy to a patient over a course of 
Pressler in view of Rogers does not teach wherein the at least one side-emitting optical fiber is bent over itself and has only two optical fiber tail sections that extend from each fiber zone to eventually connect with the light source.
Kurono teaches an optical fiber sensor integrated into a garment/fabric (title) wherein the at least one optic fiber is bent over itself [0131]-[0135] [0162]-[0163] (Figs: 1, 8, 19; a plurality of bends in a fiber integrated with a fabric allow a zone to be fully filled by a single fiber) and has only two optical fiber tail sections that extend from each fiber zone to eventually connect with the light source [0162]-[0166] (Figs: 1,19, an optic fiber with bends in a fabric/garment, only has two tail that exit the fabric to connect, in Kurono only one end connects to the light source and the other to a receiver, however one of ordinary skill would recognize that either end may be connected to a light source to propagate light along a fiber). 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Pressler to make use of a single fiber cable bent over itself in a zone on the garment with only two tails exiting the zone as taught by Kurono because this configuration allows for a less fibers to be used in a garment (benefits include lower number of components and cost saving). Further, examiner considers that this modification comprises a simple substitution of one known element (Pressler’s non-bent fibers Fig 4, which have one end of fiber connecting to the light source) for another (Kurono’s fibers which bend over themselves to fill an area and have two tails leading out of the area) to obtain predictable results (the bent fibers of Kurono allow for less fibers to be used in the system and only two tails extend from the area to the desired connections).
Regarding claim 26, Pressler in view of Kurono and Rogers teaches a garment substantially as claimed in claim 25. Pressler further teaches a garment wherein the fabric base layer has at least 30% (at 
	Regarding claims 4, 28, and 97 Pressler in view of Kurono teaches a garment for phototherapy substantially as claimed in claims 1, 25, and 94. Pressler in view of Kurono does not teach a garment wherein the garment is a sock.
Rogers teaches a phototherapy garment ([0038] light applicator woven or formed into a garment) wherein the garment is a sock ([0038] a sock for diabetic foot and leg ulcers). 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the phototherapy garment of Pressler in view of Kurono into the form of a sock as described in Rogers because a sock could allow for the treatment of diabetic foot and leg ulcers [0038]. 
	Regarding claims 5, 29, and 98, Pressler in view of Kurono and Rogers teaches a system as claimed in claims 4, 28, and 97. Further, Pressler in view of Rogers teaches wherein the sock has a girth up to 20 inches (the limitation of the girth size of the sock is a matter of routine optimization because one of ordinary skill in the art would be able to modify the girth of a sock to various sizes to 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the phototherapy garment of Pressler into the form of a sock as described in Rogers because a sock could allow for the treatment of diabetic foot and leg ulcers [0038]. 
Regarding claim 30, Pressler in view of Kurono and Rogers teaches a garment of claim 25. Further, Pressler teaches wherein the at least one side-emitting optical fiber is retained to or integrated with the base layer to provide the garment with a double or multiple layer construction in the at least one light-emitting zone (Fig 3, [0026] a multiple layered garment is disclosed; the multiple layers include the treatment zone).
	Regarding claims 7, and 100, Pressler in view of Kurono teaches a garment of claims 1, and 94. Further, Pressler teaches a base layer (Fig 3, a shell 11, made of a stretchable material, serves as a base layer of the garment). Pressler does not teach wherein the base layer at least partially surrounds the at least one light-emitting zone to provide the garment with at least one non- illuminated zone where the at least one light-emitting zone is not located. 
Rogers teaches a garment wherein the base layer at least partially surrounds the at least one light-emitting zone to provide the garment with at least one non- illuminated zone where the at least one light-emitting zone is not located (Rogers teaches several embodiments of garments where the illuminated zone is surrounded by a non-illuminated zone, [0034] [0038] light applicator is built into a clothing/ garment that serves as a base layer; [0034] Fig 5, fiber optic cloth 102 is an illuminated zone surrounded by parts of the garment, in this case a brassiere 202 that is non-illuminated; [0040] Fig 6, light applicators 242 are surrounded by areas where no light therapy is delivered). 

	Regarding claims 8, 32, and 101, Pressler in view of Kurono and Rogers teaches the garment of claims 7, 25, and 100. Further, Rogers teaches a garment wherein the base layer is a single layer construction in each non-illuminated zone ([0032] the garment may be an article of clothing outside of the fiber optic cloth/illuminated area; one of ordinary skill in the art would recognize an article of clothing can comprise a single layer construction for example see US patent Lui (US 20160122907 A1) incorporated by reference, para [0004] wherein Spandex/nylon fabric are used as a layer in different types of apparel).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the phototherapy garment of Pressler with the surrounding single layer construction of Rogers because this modification may allow for a garment to have optimized qualities such as a lightweight single layer construction outside of the illuminated zone or construction of a single layer that may reduce the expense of constructing multiple layers. Further, examiner notes this modification may comprise applying a known technique (an area of illumination surrounded by single layer fabric) to a known device (phototherapy garment) ready for improvement to yield predictable results (the garment may weigh less, cost less materials and gain wear ability). 
	Regarding claim 36, Pressler in view of Kurono and Rogers teaches a garment substantially as claimed in claim 25. Further, Pressler teaches a garment wherein the fabric base layer is configured to conform to the person's skin when wearing the garment and the fabric base layer retains the at least one side-emitting optical fiber adjacent to or in contact with the person's skin when wearing the 
	Regarding claims 16, 40, and 108 Pressler in view of Kurono teaches a garment of claims 1, and 94; and Pressler in view of Kurono and Rogers teaches a garment of claim 25. Further, Pressler teaches wherein the light source is optically connected with the at least one side-emitting optical fiber ([0033] Fig 4, a base unit 20 contains LED sources 14 coupled to the optical fibers 31, and the light source and the at least one side-emitting optical fiber located within the at least one light-emitting zone are configured to project light away from the inner side of the base layer ([0011]- [0012] the garment is a bodysuit designed to treat a targeted area comprising most of a child’s body; [0031] “Treatment is confined within the bodysuit 10 allowing for maximum coverage of surface area”).
Pressler does not teach a garment having a wavelength between 630 nm and 900 nm (Pressler teaches using wavelengths of 450 nm (violet light), 480 nm (blue), and 510 nm (green) [0011]).  
	Rogers teaches a phototherapy garment with a light source having a wavelength between 630 nm and 900 nm ([0028] light source between 300nm and 700nm which overlaps the claimed range, examiner notes that with an overlapping range the ranges claimed may be obvious to one of ordinary skill in the art through routine optimization).

	Regarding claim 73, Pressler teaches a fabric base layer (Abstract, phototherapy garment)  including an elastic fiber in at least an elastic portion of the sock, the elastic portion having at least 8% stretch in at least one of the grain and cross grain direction; and at least one side-emitting optical fiber retained to or integrated with the fabric base layer ([0026] a shell 11, Fig 1, made of a stretchable material, such as polyester or spandex; one of basic skill in the art would be able to make the obvious design choice for a suitable stretchable polyester or spandex fabric with a suitable stretch threshold, either woven or knitted, for the base layer, for reference to known fabrics see US patent, Lui et al. (US 20160122907 A1), for reference para [0004] describes the suitability of spandex for elastic/stretchable applications, see Table 4 examples 7 and 8, and paras [0109] and [0110] for reference to a woven spandex stretchable material, and table 6 examples 9 and 11 for reference to a knit spandex stretchable material), the at least one side-emitting optical fiber ([0035] a cross-woven side-glow fiber) being located in at least one light-emitting zone to be located over a targeted body area of the person wearing the garment ([0011]- [0012] the garment is a bodysuit designed to treat a targeted area comprising most of a child’s body, open areas comprises non-target areas that may be left exposed), wherein the at least one side-emitting optical fiber is configured to receive light from a light source and in the at least one light-emitting zone is configured to project light having a therapeutic wavelength toward the targeted body area ([0033] Fig 4, a base unit 20 contains LED sources 14 coupled to the optical fibers 31, the LEDs produce a wavelength for therapeutic treatment of bilirubin in the blood).

Rogers teaches wherein the phototherapy garment is a sock ([0038] the invention may be the appropriate garment like a sock).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the phototherapy garment of Pressler with the sock embodiment of Rogers because this modification may allow for a treatment to deliver targeted therapy to a patient for diabetic foot and leg [0038].
Pressler in view of Rogers does not teach wherein the at least one side-emitting optical fiber is bent over itself and has only two optical fiber tail sections that extend from each fiber zone to eventually connect with the light source.
Kurono teaches an optical fiber sensor integrated into a garment/fabric (title) wherein the at least one optic fiber is bent over itself [0131]-[0135] [0162]-[0163] (Figs: 1, 8, 19; a plurality of bends in a fiber integrated with a fabric allow a zone to be fully filled by a single fiber) and has only two optical fiber tail sections that extend from each fiber zone to eventually connect with the light source [0162]-[0166] (Figs: 1,19, an optic fiber with bends in a fabric/garment, only has two tail that exit the fabric to connect, in Kurono only one end connects to the light source and the other to a receiver, however one of ordinary skill would recognize that either end may be connected to a light source to propagate light along a fiber). 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Pressler to make use of a single fiber cable bent over itself in a zone on the garment with only two tails exiting the zone as taught by Kurono because this configuration allows for a less fibers to be used in a garment (benefits include lower number of components and cost saving). Further, examiner considers that this modification comprises a simple substitution of one known element (Pressler’s non-.
Claims 9 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Pressler (US-20100114263-A1) in view of Kurono (US20080221488A1) as applied to claims 1 and 94 above, and further in view of Peng (US 20060087832 A1).
	Regarding claims 9, and 102 Pressler in view of Kurono teaches the garment as claimed in 1 and 94. Further, Pressler teaches wherein the garment further comprising at least one reflective layer retained to or integrated with the fabric base layer, wherein the reflective layer is configured and located with respect to the at least one side-emitting optical fiber to reflect light emanating from the at least one side-emitting optical fiber toward the targeted body area ([0036]-[0037] a reflective layer is taught between the outer shell and the optical fibers intended to reuse irradiance/ reflect light toward the body so that no irradiance is wasted).
Pressler does not teach wherein the layer is reflective yarn. 
Peng teaches a garment ([0021] illuminating textile) wherein reflective yarn is used in combination with optical fibers for illumination ([0023] fabric layer may comprise reflective yarn). 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the garment with reflective layer of Pressler with the reflective yarn of Peng because the “threads has improved illumination intensity due to the enhanced reflection from the reflective yarn” [0023]. 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Pressler (US-20100114263-A1) in view of Kurono (US20080221488A1) and Rogers (US20070288071A1) as applied to claims 25 above, and further in view of Peng (US 20060087832 A1).
Regarding claim 33, Pressler in view of Kurono and Rogers teaches the garment as claimed in 25. Further, Pressler teaches wherein the garment further comprising at least one reflective layer retained to or integrated with the fabric base layer, wherein the reflective layer is configured and located with respect to the at least one side-emitting optical fiber to reflect light emanating from the at least one side-emitting optical fiber toward the targeted body area ([0036]-[0037] a reflective layer is taught between the outer shell and the optical fibers intended to reuse irradiance/ reflect light toward the body so that no irradiance is wasted).
Pressler does not teach wherein the layer is reflective yarn. 
Peng teaches a garment ([0021] illuminating textile) wherein reflective yarn is used in combination with optical fibers for illumination ([0023] fabric layer may comprise reflective yarn). 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the garment with reflective layer of Pressler with the reflective yarn of Peng because the “threads has improved illumination intensity due to the enhanced reflection from the reflective yarn” [0023]. 
Claims 10, 11, 34, 35, 103, and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Pressler (US-20100114263-A1) in view of Kurono (US20080221488A1) and Peng (US 20060087832 A1) as applied to claims 9, 33, and 102 above, and further in view of Rogers (US 20070288071 A1).
	Regarding claim 10, 34, and 103 Pressler in view of Kurono and Peng teaches the garment of claim 9, 33, 102. Further, Pressler teaches wherein the at least one reflective layer that surrounds an area of the at least one light-emitting zone ([0036]-[0037] a reflective layer of fabric is disposed to reflect the illumination wholly inwardly; [0031] “Treatment is confined within the bodysuit 10 allowing for maximum coverage of surface area. Containment of irradiance within the bodysuit 10 is a key factor in eliminating potential side effects such as conjunctivitis, retinopathy, or hypocalcemia”, while Pressler does not teach a localized illumination vs non-illumination zone, Pressler does suggest that one would 
Peng teaches a garment ([0021] illuminating textile) wherein reflective yarn is used in combination with optical fibers for illumination ([0023] fabric layer may comprise reflective yarn). 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the garment with reflective layer of Pressler with the reflective yarn of Peng because the “threads has improved illumination intensity due to the enhanced reflection from the reflective yarn” [0023]. 
Pressler in view of Peng does not teach a larger area around an illuminated zone. 
Rogers teaches a garment wherein the larger base layer at least surrounds the at least one light-emitting zone (Rogers teaches several embodiments of garments where the illuminated zone is surrounded by a non-illuminated zone, [0034]  [0038] light applicator is built into a clothing/ garment that serves as a base layer; [0034] Fig 5, fiber optic cloth 102 is an illuminated zone surrounded by parts of the garment, in this case a brassiere 202 that is non-illuminated; [0040] Fig 6, light applicators 242 are surrounded by areas where no light therapy is delivered; further when this teaching is view with the reflective layer and the motivation to contain irradiance of Pressler, one of ordinary skill would see that the large reflective layer surrounding an emitting zone is a matter of routine optimization to contain irradiance to that zone).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the phototherapy garment of Pressler with the surrounding non-illuminated zones of Rogers because this modification may allow for a treatment to deliver targeted therapy to a patient over a course of time [0004] in a manner that allows for the treatment of localized diseases (acne, breast cancer, lymphoma) [0036]. 
	Regarding claims 11, 35, and 104, Pressler in view of Kurono, Peng, and Rogers teaches a garment as claimed in claims 6, 33, and 103. Further, Pressler teaches wherein the garment has a double 
Pressler does not teach wherein the fabric base layer at least partially surrounds the reflective layer so as to provide the garment with at least one non- illuminated zone where the at least one illuminated zone is not located.
Rogers teaches a garment wherein the base layer at least partially surrounds the reflective layer so as to provide the garment with at least one non- illuminated zone where the at least one light-emitting zone is not located (Rogers teaches several embodiments of garments where the illuminated zone (now with the reflective layer as taught by Pressler above) is surrounded by a non-illuminated zone, [0034]  [0038] light applicator is built into a clothing/ garment that serves as a base layer; [0034] Fig 5, fiber optic cloth 102 is an illuminated zone surrounded by parts of the garment, in this case a brassiere 202 that is non-illuminated; [0040] Fig 6, light applicators 242 are surrounded by areas where no light therapy is delivered). 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the phototherapy garment of Pressler with the surrounding non-illuminated zones of Rogers because this modification may allow for a treatment to deliver targeted therapy to a patient over a course of time [0004] in a manner that allows for the treatment of localized diseases (acne, breast cancer, lymphoma) [0036]. 
Claims 13-15, 22, 23, 46, 47, 105-107, 114, and 115 are rejected under 35 U.S.C. 103 as being unpatentable over Pressler (US-20100114263-A1) in view of Kurono (US20080221488A1) as applied to claims 1, 45, and 94 above, and further in view of Nachbaur (DE 102008018805 A1).
	Regarding claims 13, and 105, Pressler in view of Kurono teaches the garment substantially as claimed in claims 1, and 94. Further, Pressler teaches a garment wherein the fabric base layer is a knit 
Pressler does not explicitly teach wherein the garment includes a plurality of loops that hold in position the at least one side- emitting optical fiber against an inner side of the fabric base layer (Pressler teaches a garment with cross-woven fibers but does not explicitly teach the plurality of loops holding the fibers).  
Nachbaur teaches a knitted fabric with optic fibers (Abstract) wherein the fabric base layer is a knit fabric base layer ([0036]-[0038] a knit fabric is described) and includes a plurality of loops that hold in position the at least one side- emitting optical fiber against an inner side of the fabric base layer ([0030] [0036]-[0042], Fig 1, a knit fabric base contains a plurality of loops/stiches 2, 13 that hold an optic fiber 4, against an inner side of the fabric).
It would be obvious to one of ordinary skill at the time of invention to have modified the garment of Pressler with the plurality of loops to hold a fiber as taught by Nachbaur because “the passage of the light guide through the open mesh a particularly good bond of the light guides in the mesh is achieved and also a particularly kink-free and gentle installation and integration of the light guide in these stitches” [0042]. Further examiner notes that this modification comprises the use of 
	Regarding claims 14, and 106, Pressler in view of Kurono and Nachbaur teaches the garment substantially as claimed in claims 13, and 105. Further, Pressler does not teach a garment wherein each loop has an apex offset from the inner surface of the base layer a greater distance than a distance at which the least one side-emitting optical fiber is offset from the inner surface of the base layer.
Nachbaur teaches a garment wherein each loop has an apex offset from the inner surface of the base layer a greater distance than a distance at which the least one side-emitting optical fiber is offset from the inner surface of the base layer ([0030] [0036]-[0042], Fig 1, a knit fabric base contains a plurality of loops/stiches 2, 13 that hold an optic fiber 4, by virtue of the plurality of loops surrounding the optic fiber to secure it, the loops will necessarily have an apex that is offset around the outer diameter of the fiber and disposed at a greater distance than the fiber itself is from the base layer of fabric).
It would be obvious to one of ordinary skill at the time of invention to have modified the garment of Pressler with the plurality of loops to hold a fiber as taught by Nachbaur because “the passage of the light guide through the open mesh a particularly good bond of the light guides in the mesh is achieved and also a particularly kink-free and gentle installation and integration of the light guide in these stitches” [0042]. Further examiner notes that this modification comprises the use of known technique (a plurality of loops to hold an optic fiber) to improve similar devices (fabrics with optic fibers) in the same way (the fiber will be integrated next to the fabrics base layer). 
	Regarding claims 15, and 107, Pressler in view of Kurono and Nachbaur teaches the garment substantially as claimed in claims 13, and 105. Further, Pressler teaches a garment wherein a side-emitting optical fiber is facing toward the person's skin in the at least one light-emitting zone and is 
 Pressler does not teach a garment wherein more than 90% of a total area of the at least one side-emitting optical fiber facing toward the person's skin in the at least one light-emitting zone is not covered by the plurality of loops and is exposed to the person's skin.
Nachbaur teaches a garment wherein more than 90% of a total area of the at least one side-emitting optical fiber facing inward  and is not covered by the plurality of loops and is exposed to the inward surface([0030] [0036]-[0042], Fig 1, a knit fabric base contains a plurality of loops/stiches 2, 13 that hold an optic fiber 4; [0038]-[0040] “the light guides 4 are each arranged parallel to each other through every stitch of the stitches 3, 13 …the invention is not limited. The light guides could, for example, only by every second or through the third row of stitches”; Nachbaur teaches a technique for securing a fiber to a knitted fabric with loops, Nachbaur teaches that the fiber does not need to be secured in every row of stitches and rows could be skipped; one of ordinary skill in the art would recognize that by using the technique of skipping the securing loop in several rows of stitches the fiber could remain 90% exposed on the inner side, this limitation would be met through the routine optimization of the above outlined skipping of loops).
It would be obvious to one of ordinary skill at the time of invention to have modified the garment of Pressler with the plurality of loops leaving exposed fibers taught by Nachbaur because “the passage of the light guide through the open mesh a particularly good bond of the light guides in the mesh is achieved and also a particularly kink-free and gentle installation and integration of the light guide in these stitches” [0042]. Further examiner notes that this modification comprises the use of known technique (a plurality of loops spaced on a fiber, leaving an area of the fiber exposed) to improve similar devices (fabrics with optic fibers integrated) in the same way (the fiber will be exposed on one side while still retained to the fabric). 

Pressler does not teach wherein the fabric base layer includes a plurality of loops that hold in position the at least one side-emitting optical fiber and the at least one side-emitting optical fiber is inlaid against an inner side of base layer within the at least one light-emitting zone.
Nachbaur teaches a knitted fabric with optic fibers (Abstract) wherein the fabric base layer includes a plurality of loops that hold in position the at least one side-emitting optical fiber ([0030] [0036]-[0042], Fig 1, a knit fabric base contains a plurality of loops/stiches 2, 13 that hold an optic fiber 4, against an inner side of the fabric) and the at least one side-emitting optical fiber is inlaid against an inner side of base layer within the at least one light-emitting zone (Fig 1-6, in different embodiments the fiber optic is integrated into the knit fabric by the interweaving between the loop arrangements).
It would be obvious to one of ordinary skill at the time of invention to have modified the garment of Pressler with the plurality of loops to hold a fiber as taught by Nachbaur because “the passage of the light guide through the open mesh a particularly good bond of the light guides in the mesh is achieved and also a particularly kink-free and gentle installation and integration of the light guide in these stitches” [0042]. Further examiner notes that this modification comprises the use of known technique (a plurality of loops to hold/inlay an optic fiber) to improve similar devices (fabrics with optic fibers) in the same way (the fiber will be integrated next to the fabrics base layer). 
	Regarding claims 23, 47, and 115, Pressler in view of Kurono and Nachbaur teaches the garment substantially as claimed in claim 22, 46, and 114. Further, Pressler teaches a Pressler teaches a garment 
 Pressler does not teach a garment wherein more than 90% of a total area of the at least one side-emitting optical fiber facing toward the person's skin in the at least one light-emitting zone is not covered by the plurality of loops and is exposed to the person's skin.
Nachbaur teaches a garment wherein more than 90% of a total area of the at least one side-emitting optical fiber facing inward  and is not covered by the plurality of loops and is exposed to the inward surface([0030] [0036]-[0042], Fig 1, a knit fabric base contains a plurality of loops/stiches 2, 13 that hold an optic fiber 4; [0038]-[0040] “the light guides 4 are each arranged parallel to each other through every stitch of the stitches 3, 13 …the invention is not limited. The light guides could, for example, only by every second or through the third row of stitches”; Nachbaur teaches a technique for securing a fiber to a knitted fabric with loops, Nachbaur teaches that the fiber does not need to be secured in every row of stitches and rows could be skipped; one of ordinary skill in the art would recognize that by using the technique of skipping the securing loop in several rows of stitches the fiber could remain 90% exposed on the inner side, this limitation would be met through the routine optimization of the above outlined skipping of loops).
It would be obvious to one of ordinary skill at the time of invention to have modified the garment of Pressler with the plurality of loops leaving exposed fibers taught by Nachbaur because “the passage of the light guide through the open mesh a particularly good bond of the light guides in the mesh is achieved and also a particularly kink-free and gentle installation and integration of the light guide in these stitches” [0042]. Further examiner notes that this modification comprises the use of known technique (a plurality of loops spaced on a fiber, leaving an area of the fiber exposed) to improve . 
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Pressler (US-20100114263-A1) in view of Kurono (US20080221488A1) and Rogers (US20070288071A1) as applied to claim 25 above, and further in view of Nachbaur (DE102008018805A1).
	Regarding claims 37-39, Pressler in view of Kurono teaches the garment substantially as claimed in claim 25. Further, Pressler teaches a garment wherein the fabric base layer is a knit fabric base layer (Pressler teaches a base material of spandex or polyester [0026], one of basic skill in the art would be able to make the obvious design choice for a suitable stretchable polyester or spandex fabric that is knitted, for the base layer, for reference to known fabrics see US patent, Lui et al. (US 20160122907 A1), for reference para [0004] describes the suitability of spandex for elastic/stretchable applications, and table 6 examples 9 and 11 for reference to a knit spandex stretchable material) and includes holding in position the at least one side- emitting optical fiber against an inner side of the fabric base layer ([0026] “a layer of cross-woven side-glow optical fibers 12 which provides phototherapeutic light is disposed within the shell 11”;  Fig 3 shows the layers of the garment with the fibers 12 within/ on the inner side of the fabric base layer) Further, Pressler teaches a garment wherein a side-emitting optical fiber is facing toward the person's skin in the at least one light-emitting zone and is exposed to the person's skin ([0035] a cross-woven side-glow fiber; [0011] - [0012] the garment is a bodysuit designed to treat a targeted area).
 	Pressler does not explicitly teach wherein the garment includes a plurality of loops that hold in position the at least one side- emitting optical fiber against an inner side of the fabric base layer (Pressler teaches a garment with cross-woven fibers but does not explicitly teach the plurality of loops holding the fibers) and wherein each loop has an apex offset from the inner surface of the base layer a greater distance than a distance at which the least one side-emitting optical fiber is offset from the inner 
Nachbaur teaches a knitted fabric with optic fibers (Abstract) wherein the fabric base layer is a knit fabric base layer ([0036]-[0038] a knit fabric is described) and includes a plurality of loops that hold in position the at least one side- emitting optical fiber against an inner side of the fabric base layer ([0030] [0036]-[0042], Fig 1, a knit fabric base contains a plurality of loops/stiches 2, 13 that hold an optic fiber 4, against an inner side of the fabric). Further, Nachbaur teaches a garment wherein each loop has an apex offset from the inner surface of the base layer a greater distance than a distance at which the least one side-emitting optical fiber is offset from the inner surface of the base layer ([0030] [0036]-[0042], Fig 1, a knit fabric base contains a plurality of loops/stiches 2, 13 that hold an optic fiber 4, by virtue of the plurality of loops surrounding the optic fiber to secure it, the loops will necessarily have an apex that is offset around the outer diameter of the fiber and disposed at a greater distance than the fiber itself is from the base layer of fabric). Nachbaur teaches a garment wherein more than 90% of a total area of the at least one side-emitting optical fiber facing inward  and is not covered by the plurality of loops and is exposed to the inward surface([0030] [0036]-[0042], Fig 1, a knit fabric base contains a plurality of loops/stiches 2, 13 that hold an optic fiber 4; [0038]-[0040] “the light guides 4 are each arranged parallel to each other through every stitch of the stitches 3, 13 …the invention is not limited. The light guides could, for example, only by every second or through the third row of stitches”; Nachbaur teaches a technique for securing a fiber to a knitted fabric with loops, Nachbaur teaches that the fiber does not need to be secured in every row of stitches and rows could be skipped; one of ordinary skill in the art would recognize that by using the technique of skipping the securing loop in several rows of stitches the fiber could remain 90% exposed on the inner side, this limitation would be met through the routine optimization of the above outlined skipping of loops).
. 
Claims 17-20, and 109-112 are rejected under 35 U.S.C. 103 as being unpatentable over Pressler (US-20100114263-A1) in view of Kurono (US20080221488A1) as applied to claims 1 and 94 above, and further in view of Maurice (US 4234907 A).
	Regarding claim 17, and 109, Pressler in view of Kurono teaches the garment substantially as claimed in claim 1 and 94. Pressler does not teach a system wherein the at least one side-emitting has a bend radius of less than 4 mm.
Maurice teaches a fabric (Abstract) wherein the at least one side-emitting optical fiber (Col 2 Ln 44-55 Notched fibers emit light from the fiber connected to a source) is bent over itself in the at least one light-emitting zone and has a bend radius of less than 4 mm. (Fig 12, Col 9 Ln 53-65, optic fibers may be folded back on themselves to form a small loop; Col 9 Ln 53-65 Fibers may be “very flexible”, it would be an obvious design choice for one of ordinary skill in the art to select a suitable fiber, one of a less than 4mm bend radius, based on the teaching that the looped end of the fiber folded back on itself would need to be very flexible, further examiner notes that fibers like this are well known, see “Furukawa Review, No 45” incorporated by reference for known bend insensitive optical fibers with relevant bend properties). 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the garment of Pressler in view of Kurono with the 4mm radius fold/bent over itself fiber of Maurice 
	Regarding claim 18, and 110, Pressler in view of Kurono teaches the garment substantially as claimed in claim 1 and 94. Pressler does not teach wherein the at least one side-emitting optical fiber has an outer diameter less than 1 mm and has a bend radius of less than 3 mm.
Maurice teaches a fabric (Abstract) wherein the at least one side-emitting optical fiber (Col 2 Ln 44-55 Notched fibers emit light from the fiber connected to a source) has an outer diameter less than 1 mm and is bent over itself in the at least one light-emitting zone and has a bend radius of less than 3 mm. (Fig 12, Col 9 Ln 53-65, optic fibers may be folded back on themselves to form a small loop; Col 9 Ln 53-65 Fibers may be “very flexible”, it would be an obvious design choice for one of ordinary skill in the art to select a suitable fiber, one of an outer diameter less than 1 mm and less than 3mm bend radius, based on the teaching that the looped end of the fiber folded back on itself would need to be very flexible, further examiner notes that fibers like this are well known, see “Furukawa Review, No 45” incorporated by reference for teachings of known bend insensitive optical fibers with relevant bend properties). 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the garment of Pressler in view of Kurono with a 1mm fiber with a 3mm bend radius of Maurice because this modification comprises applying a known technique (folding over/bent over itself optical fibers) to a known device (light emitting fabrics) ready for improvement to yield predictable results (the modification allows for the fiber optics to bend at the radius required).
	Regarding claims 19, and 111, Pressler in view of Kurono teaches the garment substantially as claimed in claim 1, and 94. Pressler does not teach wherein the at least one side-emitting optical fiber 
Maurice teaches a fabric (Abstract) wherein the at least one side-emitting optical fiber (Col 2 Ln 44-55 Notched fibers emit light from the fiber connected to a source) has an outer diameter less than 0.5 mm and a bend radius of less than 2.5 mm, and the fabric base layer includes yarn having an outer diameter greater than the at least one side-emitting optical fiber (Fig 12, Col 9 Ln 53-65, optic fibers may be folded back on themselves to form a small loop; Col 9 Ln 53-65 Fibers may be “very flexible”, it would be an obvious design choice for one of ordinary skill in the art to select a suitable fiber, one of an outer diameter less than 1 mm and less than 3mm bend radius, based on the teaching that the looped end of the fiber folded back on itself would need to be very flexible, further examiner notes that fibers like this are well known, see “Furukawa Review, No 45” incorporated by reference for teachings of known bend insensitive optical fibers with relevant bend properties; In regards to the sizing of the yarn relative to the fiber, Col 8 Ln 33-55, Fig 4, discusses the use of a conventional loom to construct a optic fiber/ cloth fabric, one of ordinary skill in the art would recognize that this technique would allow for variation in size of weaved yarn/threads to fit the limitation of a larger yarn than the optic fiber diameter as a matter of routine optimization).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the garment of Pressler in view of Kurono with a .5 mm fiber with a 2.5 mm bend radius of Maurice because this modification comprises applying a known technique (folding over/bent over itself optical fibers) to a known device (light emitting fabrics) ready for improvement to yield predictable results (the modification allows for the fiber optics to bend at the radius required).
	Regarding claims 20, and 112, Pressler in view of Kurono teaches the garment substantially as claimed in claim 1, and 94. Further, Pressler teaches a garment wherein the light source is optically connected with the at least one side-emitting optical fiber ([0033] Fig 4, a base unit 20 contains LED 
Pressler does not teach wherein a distal end of the at least one side-emitting optical fiber is provided with or covered by a reflective material.
Maurice teaches wherein a distal end of the at least one side-emitting optical fiber is provided with or covered by a reflective material (claim 12, Col 3 Ln 20-43, “coating the ends of the fibers, that are remote from the light source, with a reflective coating”).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the fibers of Pressler with a reflective end coating of Maurice because “This reflective coating returns the light, that would normally be lost out the fiber ends, back along the fiber lengths where much of it is emitted through the scratches to provide additional illumination” (Col 3 Ln 20-43).
Claims 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Pressler (US-20100114263-A1) in view of Kurono (US20080221488A1) and Rogers (US20070288071A1) as applied to claim 25 above, and further in view of Maurice (US 4234907 A).
	Regarding claim 41, Pressler in view of Kurono and Rogers teaches the garment substantially as claimed in claim 25. Pressler does not teach a system wherein the at least one side-emitting has a bend radius of less than 4 mm.
	Maurice teaches a fabric (Abstract) wherein the at least one side-emitting optical fiber (Col 2 Ln 44-55 Notched fibers emit light from the fiber connected to a source) is bent over itself in the at least one light-emitting zone and has a bend radius of less than 4 mm. (Fig 12, Col 9 Ln 53-65, optic fibers may be folded back on themselves to form a small loop; Col 9 Ln 53-65 Fibers may be “very flexible”, it would be an obvious design choice for one of ordinary skill in the art to select a suitable fiber, one of a less than 4mm bend radius, based on the teaching that the looped end of the fiber folded back on itself 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the garment of Pressler in view of Kurono with the 4mm radius fold/bent over itself fiber of Maurice because this modification comprises applying a known technique (folding over/bent over itself optical fibers) to a known device (light emitting fabrics) ready for improvement to yield predictable results (the modification allows for the fiber optics to bend at the radius required).
	Regarding claim 42, Pressler in view of Kurono and Rogers teaches the garment substantially as claimed in claim 25. Pressler does not teach wherein the at least one side-emitting optical fiber has an outer diameter less than 1 mm and has a bend radius of less than 3 mm.
	Maurice teaches a fabric (Abstract) wherein the at least one side-emitting optical fiber (Col 2 Ln 44-55 Notched fibers emit light from the fiber connected to a source) has an outer diameter less than 1 mm and is bent over itself in the at least one light-emitting zone and has a bend radius of less than 3 mm. (Fig 12, Col 9 Ln 53-65, optic fibers may be folded back on themselves to form a small loop; Col 9 Ln 53-65 Fibers may be “very flexible”, it would be an obvious design choice for one of ordinary skill in the art to select a suitable fiber, one of an outer diameter less than 1 mm and less than 3mm bend radius, based on the teaching that the looped end of the fiber folded back on itself would need to be very flexible, further examiner notes that fibers like this are well known, see “Furukawa Review, No 45” incorporated by reference for teachings of known bend insensitive optical fibers with relevant bend properties). 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the garment of Pressler in view of Kurono with a 1mm fiber with a 3mm bend radius of Maurice because this modification comprises applying a known technique (folding over/bent over itself optical fibers) to a 
	Regarding claim 43, Pressler in view of Kurono and Rogers teaches the garment substantially as claimed in claim 25. Pressler does not teach wherein the at least one side-emitting optical fiber has an outer diameter less than 0.5 mm and a bend radius of less than 2.5 mm, and the fabric base layer includes yarn having an outer diameter greater than the at least one side-emitting optical fiber.
	Maurice teaches a fabric (Abstract) wherein the at least one side-emitting optical fiber (Col 2 Ln 44-55 Notched fibers emit light from the fiber connected to a source) has an outer diameter less than 0.5 mm and a bend radius of less than 2.5 mm, and the fabric base layer includes yarn having an outer diameter greater than the at least one side-emitting optical fiber (Fig 12, Col 9 Ln 53-65, optic fibers may be folded back on themselves to form a small loop; Col 9 Ln 53-65 Fibers may be “very flexible”, it would be an obvious design choice for one of ordinary skill in the art to select a suitable fiber, one of an outer diameter less than 1 mm and less than 3mm bend radius, based on the teaching that the looped end of the fiber folded back on itself would need to be very flexible, further examiner notes that fibers like this are well known, see “Furukawa Review, No 45” incorporated by reference for teachings of known bend insensitive optical fibers with relevant bend properties; In regards to the sizing of the yarn relative to the fiber, Col 8 Ln 33-55, Fig 4, discusses the use of a conventional loom to construct a optic fiber/ cloth fabric, one of ordinary skill in the art would recognize that this technique would allow for variation in size of weaved yarn/threads to fit the limitation of a larger yarn than the optic fiber diameter as a matter of routine optimization).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the garment of Pressler in view of Kurono with a .5 mm fiber with a 2.5 mm bend radius of Maurice because this modification comprises applying a known technique (folding over/bent over itself optical 
	Regarding claim 44, Pressler in view of Kurono and Rogers teaches the garment substantially as claimed in claim 25. Further, Pressler teaches a garment wherein the light source is optically connected with the at least one side-emitting optical fiber ([0033] Fig 4, a base unit 20 contains LED sources 14 coupled to the optical fibers 31), wherein a proximal end of the at least one side-emitting optical fiber is positioned adjacent to the light source ([0033] Fig 4, a base unit 20 contains LED sources 14 coupled to the optical fibers 31, one end, a proximal end is attached to the source).
	Pressler does not teach wherein a distal end of the at least one side-emitting optical fiber is provided with or covered by a reflective material.
	Maurice teaches wherein a distal end of the at least one side-emitting optical fiber is provided with or covered by a reflective material (claim 12, Col 3 Ln 20-43, “coating the ends of the fibers, that are remote from the light source, with a reflective coating”).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the fibers of Pressler with a reflective end coating of Maurice because “This reflective coating returns the light, that would normally be lost out the fiber ends, back along the fiber lengths where much of it is emitted through the scratches to provide additional illumination” (Col 3 Ln 20-43).
Claims 74-78, 81, 85, and 90, are rejected under 35 U.S.C. 103 as being unpatentable over Pressler (US-20100114263-A1) in view of Kurono (US20080221488A1) and Rogers (US-20070288071-A1) as applied to claim 73 above.
	Regarding claims 74-78, 81, 85, 90, and 92 Pressler in view of Kurono and Rogers teaches a therapeutic sock as claimed in claim 73, which is a species of the generic garment invention is as claimed in claims 1, 25, and 93. Examiner notes the rejections of the generic garment (in light of Pressler and Rogers) when considering this claim set as follows: 

For claim 75, see rejection of claims 3, 27, and 96.
For claim 76, see rejection of claims 5, 29, and 98.
For claim 77, see rejection of claims 6, and 99. 
For claim 78, see rejection of claims 7, 31, and 100 and rejection of claims 8, 32, and 101.
For claim 81, see rejection of claims 12, 36, and 60.
For claim 85, see rejection of claims 16, 40, and 108.
Claims 79 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Pressler (US-20100114263-A1) in view of Kurono (US20080221488A1) and Rogers (US-20070288071-A1) as applied to claim 73 above further in view of Peng (US 20060087832 A1). 
	Regarding claims 79 and 80, Pressler in view of Kurono and Rogers teaches a therapeutic sock as claimed in claim 73, which is a species of the generic garment invention is as claimed in claims 1, 25, and 93. Examiner notes the rejections of the generic garment (in light of Pressler and Rogers and Peng) when considering this claims as follows: 
For claim 79, see rejection of claims 9, 33, and 102.
	For claim 80, see rejection of claims 10, 34, and 103.
Claims 82-84, and 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over Pressler (US-20100114263-A1) in view of Kurono (US20080221488A1) and Rogers (US-20070288071-A1) as applied to claim 73 above further in view of Nachbaur (DE 102008018805 A1).
	Regarding claims 82-84, and 91-92, Pressler in view of Kurono and Rogers teaches a therapeutic sock as claimed in claim 73, which is a species of the generic garment invention is as claimed in claims 1, 25, and 93. Examiner notes the rejections of the generic garment (in light of Pressler and Rogers and Nachbaur) when considering this claims as follows: 
For claim 82, see rejection of claims 13, 37, and 105.

For claim 84, see rejection of claims 15, 39, and 107.
For claim 91, see rejection of claims 22, 46, and 114.
For claim 92, see rejection of claims 23, 47, and 115.
Claims 86-89 are rejected under 35 U.S.C. 103 as being unpatentable over Pressler (US-20100114263-A1) in view of Kurono (US20080221488A1) and Rogers (US-20070288071-A1) as applied to claim 73 above further in view of Nachbaur (DE 102008018805 A1).
	Regarding claims 86-89, Pressler in view of Rogers teaches a therapeutic sock as claimed in claim 73, which is a species of the generic garment invention is as claimed in claims 1, 25, and 93. Examiner notes the rejections of the generic garment (in light of Pressler and Rogers and Maurice) when considering this claims as follows: 
For claim 86, see rejection of claims 17, 41, and 109.
For claim 87, see rejection of claims 18, 42, and 110.
For claim 88, see rejection of claims 19, 43, and 111.
For claim 89, see rejection of claims 20, 44, and 112.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        18 November 2021